 



Exhibit 10.55
ADDENDUM TO EMPLOYMENT OFFER
FOR LINDA E. AMPER
CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement, dated December 4, 2007, between OSI
Pharmaceuticals, Inc. (“OSI”) and Linda E. Amper, Ph.D., provides as follows:
In the event OSI is sold or merged with another company resulting in a change of
control (a “Change of Control”), the following shall apply:

  1.   All of your outstanding unvested options shall vest and be fully
exercisable; and     2.   If your employment with the controlling company is
terminated (including if you voluntarily terminate your employment for “Good
reason”*) at any time within six (6) months following a Change of Control
transaction, unless such termination is for “cause”, death, disability or you
voluntarily leave without “Good Reason,” you will be entitled to receive the
benefits described below:

(i) A lump sum severance payment equal to your annual salary for a period of
twelve (12) months;
(ii) your pro-rated bonus;
(iii) all unpaid, accrued vacation through the date of termination; and
(iv) continued coverage for you and your dependents for twelve (12) months
following termination with health benefits substantially similar to those which
you and your dependents were receiving immediately prior to the sale or
Change of Control.
*    Good Reason for termination of employment includes (i) a decrease in your
total compensation package, (ii) the assignment of duties or responsibilities
which are not commensurate with your position immediately prior to the sale or
Change of Control, or (iii) you are required to relocate to an office or
facility more than forty (40) miles from your present location or forty
(40) miles from your home.

                  OSI Pharmaceuticals, Inc.            
 
               
By:
  /s/ Colin Goddard
 
Colin Goddard       /s/ Linda E. Amper
 
Linda E. Amper, Ph.D.    
 
  Chief Executive Officer            

 